Exhibit 8.2 [Letterhead of Norton Rose Fulbright Canada LLP] January 23, 2014 Royal Bank of Canada 200 Bay Street Royal Bank Plaza Toronto, Ontario Canada, M5T 2J5 Dear Sirs/Mesdames: We have acted as Canadian tax counsel to Royal Bank of Canada (“RBC”) in connection with the issuance by RBC of its Senior Global Medium-Term Notes, Series F - U.S. $1,500,000,000 aggregate principal amount of 1.200% Senior Notes, due January 23, 2017 and U.S. $1,000,000,000 aggregate principal amount of Senior Floating Rate Notes, due January 23, 2017 (the “Offered Securities”).We hereby confirm to you that the statements of Canadian tax law set forth under the heading “Canadian Federal Income Tax Considerations” in the Pricing Supplements in respect of the Offered Securities dated January 15, 2014, are accurate in all material respects subject to the limitations and qualifications therein. We hereby consent to the filing of this opinion as an exhibit to the Pricing Supplements and to the reference to us under the heading “Canadian Federal Income Tax Considerations.”In giving such consent, we do not thereby admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Yours very truly, /s/ Norton Rose Fulbright Canada LLP
